OMB APPROVAL OMB Number: Expires: Estimated average burden hoursper response UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* TearLab Corporation (Name of Issuer) Common Stock (Title of Class of Securities) 67461T 206 (CUSIP Number) December 5, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in thisform are not required to respond unless the form displays a currently valid OMBcontrol number. SEC 1745 (3-06) 1 of 5 CUSIP No.67461T 206 1. Names of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). Eric Donsky 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b) o 3. SEC Use Only 4. Citizenship or Place of OrganizationUnited States of America Number of Shares Beneficially Owned by Each Reporting Person With: 5. Sole Voting Power1,654,500(1) 6. Shared Voting Power-0- 7. Sole Dispositive Power1,654,500(1) 8. Shared Dispositive Power-0- 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,654,500(1) 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) 11. Percent of Class Represented by Amount in Row (9)8.1% 12. Type of Reporting Person (See Instructions) IN 1. Includes (a) 107,500 shares subject to options exercisable through December 29, 2011; and (b) 1,547,000 shares held by Mr. Donsky 2 of 5 Item 1. (a) Name of Issuer: TearLab Corporation (b) Address of Issuer’s Principal Executive Offices: 7360 Carroll Road, Suite 200, San Diego, CA 92121 Item 2. (a) Name of Person Filing: Eric Donsky (b) Address of Principal Business Office or, if none, Residence: 11 N. VISTA DE CATALINA LAGUNA BEACH CA 92651 (c) Citizenship: United States of America (d) Title of Class of Securities: Common Stock (e) CUSIP Number: 67461T 206 Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing isa: Not applicable. Item 4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: 1,654,500shares (1) (b) Percent of class: 8.1% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 1,654,500 shares (1) (ii) Shared power to vote or to direct the vote: 0 shares (iii) Sole power to dispose or to direct the disposition of: 1,654,500 shares (1) (iv) Shared power to dispose or to direct the disposition of: 0 shares 3 of 5 Item 5. Ownership of Five Percent or Less of a Class Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification Not applicable. 4 of 5 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:December 8, 2011 By: /s/ Eric Donsky Eric Donsky 5 of 5
